DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is the first office action on the merits in response to the application filed on 11-21-2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-21-2019, 12-11-2019, and 05-05-2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The use of the trademark KEVLAR® has been noted in this application (para 0045).  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks (e.g. the use of ® or ™).
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No.10,517,714 (herein after Stone). Although the claims at issue are not identical, they are not patentably distinct from each other because they both result in a braided hollow core suture construct comprising a braided hollow core structure with two different diameter fibers (polyethylene and polyester), wherein a first end extending longitudinally through a first longitudinal passage (first and fourth apertures in the braided hollow core suture) to form a first adjustable loop and a second end extending longitudinally through a second longitudinal passage (second and third apertures in the braided hollow core suture) to form a second adjustable loop wherein the construct further comprises a thread bone engaging fastener.
Claim 21 is over claims 1 and 5, or 10, or 16 and 20 of Stone.  
Claim 22 is over claims 1, or 14, or 21 of Stone.  
Claim 23 is over claims 1, or 11, or 16 of Stone.  
Claim 24 is over claims 7, or 16 of Stone.  
Claim 25 is over claims 6, or 15, or 24 of Stone.  
Claim 26-27 are over claims 8-9, or 12-13, or 22-23 of Stone.  
Claim 28 is over claims 1 and 7, or 16 and 21 of Stone.  

Claim 30 is over claims 6, or 24 of Stone.  
Claims 31-32 are over claims 8-9, or 22-23 of Stone.  
Claim 33 is over claims 2, or 17 of Stone.  
Claim 34 is over claims 3, or 18 of Stone.  
Claim 35 is over claims 4, or 19 of Stone.  
Claim 36 is over claims 1 and 5, or 10, or 16 and 20 of Stone.  
Claim 37 is over claims 1, or 21 of Stone.  
Claim 38 is over claims 1, or 11, or 16 of Stone.  
Claim 39 is over claims 7, or 16 of Stone.  
Claim 40 is over claims 6, or 15, or 24 of Stone.  
Claims 41-42 are over claims 8-9, or 12-13, or 22-23 of Stone.  
	
	Examiner note: the instants claims are drawn to apparatus whereas the other is drawn to a method of making the apparatus. There was not a restriction between the method (U.S. Patent 10,517,714) and the product (App No 16/690,671) according to the record; see MPEP 806.05, therefore the rejection is proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732